DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/20 has been entered.
  
Response to Amendment
	Applicant’s amendment of 12/1/20 does not render the application allowable.
Remarks
	Applicant has amended claims 1 and 20.   Claims 1-2, 4-7, 9-13, 15-17, 19-20, 23-28 with claims 20, 23, 28 remaining withdrawn as per the previous restriction/election requirement; claims 1-2, 4-7, 9-13, 15-17, 19, 24-27 are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-13, 15-17, 19, 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 1, the original disclosure fails to provide adequate support for the newly presented amendment of “…the nucleation layer comprises InGaPSb having an Sb concentration between 1x1016 cm-3 and 1x1017cm-3”.  Regarding claims 2, 4-7, 9-13, 15-17, 19, 24-27, these claims depend (directly or indirectly) from claim 1 and are rejected on the same grounds as presented above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-7, 9-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzer (US 20130269760) in view of Lee (US 4835116) and Mori (Microstructure and luminescent properties of novel InGaP alloys on relaxed GaAsP substrates).
As to claim 1, Mazzer is directed to a semiconductor device (Figures 1 and 5a), comprising: a substrate (10/60; which can be SiGe and reads on comprising Ge; paragraphs 0026 and 0040); and a nucleation layer (64) directly physically contacting the substrate, and at least one dilute nitride subcell overlyeing the nucleation layer (68 over 64) wherein the at least one dilute nitride subcell comprises dilute nitride base layer comprises at least one group III element (Al, Ga, In), N, and at least one V element (N, P, As, Sb, Bi) (paragraph 0009 teaches GaNAs).
The Mazzer reference fails to provide a specific example wherein the substrate is SiGe and the nucleation is InGaPSb, however, the reference is open to use of both of these materials.  
Lee is directed to a method for producing wafers having deposited layers of III-V on Si or SiGe substrates (abstract) wherein a III-V nucleation layer (Ga,In)Al(As,Sb,P) is used to minimize defects and eliminate high stresses (column 2, lines 26-30).  

Therefore, it would have been within purview of a skilled artisan when reading the reference as a whole to use these materials together in making a final product.
The combination of Mazzer and Lee are silent as to the concentration of Sb in the InGaPSb, and fail to teach an Sb concentration between 1x1016 cm-3 and 1x1017cm-3.  
Mori is directed to a growth study of InGaP modified alloys (abstract) and teaches providing Sb in the InGaP alloy to increase the bandgap of the InGaP while alleviating ordering (pp 4; C1P2) and teaches that too minimal inclusion of Sb may result in a reduction of alloying (pp 4; C1P2).  Therefore, Mori recognizes the concentration of Sb as a result effective variable.  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).  Therefore, a skilled artisan reading the prior art would readily appreciate that the selection of concentration of Sb in the InGaPSb of modified Mazzer is a result effective variable of increasing bandgap/alleviating ordering while not reducing the alloying, as taught by Mori.  A such, the selection of a workable/optimal range of concentration of the Sb is well within purview of a skilled artisan and the selection of 1x1016 cm-3 and 1x1017cm-3 is within purview of a skilled artisan at the time the invention was filed.	
Regarding claim 2, the combination of references teaches a nucleation layer comprising Ga with subsequent heating and processing steps (see Lee; C2L26-30) which make available Ga diffusion into the 
Regarding claim 4, the prior art teaches the nucleation layer being lattice matched to the substrate (abstract and paragraph 0008).
Regarding claims 5-6, the modified Mazzer reference is silent to the nucleation being n-doped and the substrate being p-doped.  Lee teaches (Ga,In)Al(As,Sb,P) and is therefore open to InGaPSb.  However, it is held that when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the selection of which is within purview of a skilled artisan and deemed obvious to try (see KSR rationale e; MPEP § 2141 III (e)).  Therefore, the selection of p-doped and n-doped is selected with a reasonable expectation of success.  The combination of references does not specifically teach the % Sb being 0.2-10%, however the selection of the specific %Sb is well within purview of a skilled artisan in light of KSR rationale e.  Further, Mori is directed to a growth study of InGaP modified alloys (abstract) and teaches providing Sb in the InGaP alloy to increase the bandgap of the InGaP while alleviating ordering (pp 4; C1P2) and teaches that too minimal inclusion of Sb may result in a reduction of alloying (pp 4; C1P2).  Therefore, Mori recognizes the elemental % of Sb as a result effective variable.  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).  Therefore, a skilled artisan reading the prior art would readily appreciate that the selection of elemental % of Sb in the InGaPSb of modified Mazzer is a result effective variable of increasing bandgap/alleviating ordering while not reducing the alloying, as taught by Mori.  A such, the selection of a workable/optimal range of concentration of the Sb is well within purview of a skilled artisan and the selection of 0.2-10% Sb is within purview of a skilled artisan at the time the invention was filed.	


Regarding claims 9 and 24-25, the reference teaches at least one dilute nitride overlaying the nucleation layer, the dilute nitride comprising GaNAs (paragraph 0009) with overlaying subcell, 68.
	Regarding claim 10, the reference teaches the semiconductor device comprising a multijunction PV cell (Figure 3).
	Regarding claim 11, the prior art reference is silent as to the efficiency of the MJ solar cell (being greater than 30% measured with 1 sun AM0 standard space spectrum at temp of 25oC).  However, the prior art device and the instantly recited device are substantially similar in structure.  As such, it is held that the prior art device will have the same characteristics as the instantly claimed device.
	Regarding claim 12, the prior at is open to (Ga,In)Al(As,Sb,P).  The selection of the specific material (GaInNAsSb, GaInNAsBi, GaInNAsSbBi) is well within purview of a skilled artisan in light of KSR rationale e.  However, it is held that when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the selection of which is within purview of a skilled artisan and deemed obvious to try (see KSR rationale e; MPEP § 2141 III (e)).
	Regarding claim 13, the reference teaches the use of AlGaAs and GaInP subcells (paragraphs 0061-0062).  The reference does not teach a specific example using these materials together in one single configuration but is open to the use of these materials for adjacent subcells in this multijunction device.  Therefore, the selection of these materials together is well within purview of a skilled artisan with a reasonable expectation of success (see KSR rationale e).
Regarding claim 15, the reference fails to explicitly teach the substrate being p-type.  However, it is held that when choosing from a finite number of identified, predictable solutions, with a reasonable 
	Regarding claim 19, the reference teaches a solar energy power system comprising at least one multijunction PV cell of claim 10 (see Figure 3 and full discussion of claim 10 above).
	Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive.
Applicant argues “Lee does not disclose the claimed Sb concentration or even mention InGaPSb or any sort of properties regarding InGaPSb or Sb” (page 7).
The Examiner respectfully submits that the newly presented amendments require additional art.  A full discussion of the claims is presented above over Mazzer, Lee, and Mori.  The claimed concentration is met by the combination of references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726